Citation Nr: 1401064	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-17 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for central vestibular dysfunction, claimed as dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, had active duty service from August 1985 to January 1986, November 1986 to March 1994, and January 2003 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.  In November 2011, at a Board videoconference hearing, the Veteran provided testimony from the RO in Wichita, Kansas, before the undersigned Veterans Law Judge in Washington, DC. 

In February 2012, the Board denied the Veteran's appeal for service connection for dizziness.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court granted a Joint Motion for Partial Remand (JMR) and ordered that the Board's February 2012 decision denying the Veteran's claim for service connection for dizziness be vacated and remanded for readjudication consistent with the basis for remand.  Specifically, the basis for remand requested that the Board consider post-service treatment records contained in the Veteran's virtual claims file regarding post-service dizziness.

The case has been returned to the Board following the Court Order.  The Board is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."   

Upon reevaluation of the case, the Board finds that further actions are warranted.  The issue has been recharacterized as reflected on the cover page, given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office. 


REMAND

After review of the record, the Board finds that additional development is needed before proceeding with appellate review of the Veteran's appeal for service connection for vestibular dysfunction.  Specifically, a VA examination is required to fulfill VA's duty to assist the Veteran substantiate the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83; see also Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010) (stating that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

With regard to the element of current disability, the evidence includes a July 2012 VA Medical Center otolaryngology note reflecting a diagnosis of central vestibular dysfunction.  The VA physician's diagnosis followed and considered the results of an ear, nose, and throat (ENT) examination at Kansas University Medical Center in May 2012, which addressed the Veteran's complaints of dizziness.

On the element of in-service injury or disease, the evidence also includes service treatment records documenting several complaints of dizziness.  Treatment notes from August 1989, November 1991, and February 1994, among others, chart several instances of these complaints during service.

As for an indication that central vestibular dysfunction or dizziness symptoms may be associated with the Veteran's service, the record includes a report from a January 2012 Physical Evaluation Board (PEB) proceeding, which found that the Veteran's dizziness symptoms have been present since 2003 and were a result of performing duties in service.

The Veteran has not been afforded a VA examination with medical opinion to assess the relationship between central vestibular dysfunction and active duty service.  There is a reasonable possibility that such examination and medical opinion would aid in substantiating the claim for service connection.  For these reasons, a remand is warranted for VA examination and medical opinion to fulfill VA's duty to assist the Veteran in substantiating the claim for service connection for central vestibular dysfunction, claimed as dizziness.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d); McLendon, 20 Vet. App. 79.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurology examination to assist in determining the current nature and likely etiology of the central vestibular dysfunction.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should conduct a thorough examination, including any indicated tests and studies, and provide a diagnosis for any pathology found.

Based on the examination and review of the appropriate records, the examiner should offer the following opinion:

Is it as likely as not (i.e., to at least a 50 percent degree of probability) that any diagnosis related to central vestibular dysfunction had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident in service?  In answering this question, the examiner should specifically note and comment on the several complaints of dizziness during service documented in treatment notes from August 1989, November 1991, and February 1994.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

2.  When the development above has been completed, the remanded issue should be readjudicated.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

